Per Ctjbiam: The indictment in this case was found under section 14, division 1, of the Criminal Code, and charges that plaintiff in error unlawfully, wilfully, feloniously and maliciously set fire to a building used as and for a store room and dwelling, which, building was insured against loss by fire in the .¿Etna Insurance Company of Hartford,- Connecticut, Avith intent to injure that insurance company, contrary to the form of the statute. E. S. 1874, p. 354, sec. 14. One objection taken is fatal to the present indictment. It was necessary to aver the guilty intent, viz: that the building was insured against loss by fire, and that the accused set it on fire with intent to injure the insurer. Although the pleader has attempted to make such an averment in this indictment, it is defectively done. It is apprehended the insurer must be a natural person or a body corporate—some party capable of being injured. It is not alleged the -¿Etna Insurance Company of Hartford, Connecticut, is an incorporated company under the laws of that State. Where the charge is, the intent was to injure a body of persons by a company name, unless such company is incorporated it should be averred the accused set the building on fire with intent to injure the persons composing that company, stating the names of such persons. The case of Wallace v. The People, 63 Ill. 451, is an authority for this view of the law. This was not done, and the motion to quash the indictment ought to have been allowed. The judgment will be reversed and the cause remanded. ' Judgment reversed.